Milonas, J.
(dissenting). In my opinion, the judgment being appealed herein should be affirmed.
Defendant Mary Ann Balint was indicted on July 3,1980 for the crime of murder in the second degree. Thereafter, she moved to suppress certain physical evidence and statements which she had made to the police and the prosecutor. A hearing was conducted on February 27, March 4, 5, 6 and 9, 1981, and on May 29, 1981, in a written opinion, the court denied the motion in its entirety. Defendant subsequently pleaded guilty to manslaughter in the first degree in satisfaction of the charges in the indictment, receiving an indeterminate sentence of from 5 to 15 years. On *359appeal, she challenges the propriety of the hearing court’s ruling with regard to her motion to suppress.
At the suppression hearing, the People’s version of the facts was as follows: At approximately 6:00 p.m. on May 6, 1980, Detectives Richard Serpa, Harry Hildebrandt, and Officer Joseph Montuori were notified that a man had been shot in Fort Tryon Park. Arriving at the scene, they found the dead body of Vincent Eckes lying on a bench. He had been shot once in the head and once in the chest. Nearby, the police located two spent .38 caliber bullet shells and one live .38 bullet round. Witnesses stated that they had observed a blond woman, who was dressed in white and carrying a handbag, running from the vicinity after the shooting. Shortly before 7:30 p.m., Detective Serpa was informed that there was a woman at the police station reporting a shooting in the park. He returned to the precinct and began discussing the incident in question with the woman, defendant Mary Ann Balint. The defendant asserted that she had been sitting on a bench with her fiancé, Vincent Eckes, when a black man, holding a loud-playing radio in one hand and a gun in the other, had approached and, without uttering a word, had fired two shots at Eckes, and then fled. The defendant had purportedly gotten up, had run out of the park and gone home. There she had changed her clothes, held a brief conversation with her mother and had walked her dog. This done, she had come to the police station.
The defendant agreed to examine some mug shots to determine if she could identify the alleged killqr. Detective Serpa produced several books of photographs of black males. Although the defendant made various comments about certain physical characteristics of the men pictured resembling that of the shooter, she failed to pick out any of the mug shots. During this time, defendant, who was calm and composed, told Detective Serpa about her job and her relationship with Eckes. However, while defendant was looking through the photographs, Officer Montuori and Detective Hildebrandt were dispatched to her apartment to verify the address where she claimed that she lived with her mother, as well as her account of the events after she arrived home. The officers reached there at about 9:45 p.m. *360They introduced themselves to defendant’s mother, Millie Slazinik, advising her that they were investigating the shooting of Vincent Eckes and that the defendant was at the police station. Mrs. Slazinik invited them into the apartment, asked them to sit down and offered them some refreshments, which they declined.
Mrs. Slazinik related to them how her daughter had returned home, shaken and crying. The defendant had declared that Eckes had been shot in the park and that someone was chasing her. Then the defendant had left to walk her dog. When she had come back, she had explained to her mother that she was going to the police station. Officer Montuori inquired about the clothes which the defendant had been wearing. Mrs. Slazinik first described the clothing, then readily produced it. The defendant’s white dress (nurse’s uniform) and shoes had bloodstains on them. Noticing a black handbag on the dining room table, Officer Montuori asked Mrs. Slazinik if that was the bag which the defendant had with her earlier that day. According to both Detective Hildebrandt and Officer Montuori, Mrs. Slazinik replied that her daughter had been carrying the bag but that it was their joint property and contained personal articles belonging to each of them. When Officer Montuori requested permission to inspect the bag, she consented. However, she indicated her desire to first remove some “women’s things”. Withdrawing what appeared to be a tampon, she proceeded to empty the contents onto a white sweater which she had placed on the table. Among an assortment of cosmetics and other items, the officers retrieved a live .38 caliber bullet.
Officer Montuori telephoned Detective Serpa to convey news of the discovery. It was now around 10:00 p.m. Detective Serpa, relaying the information to defendant, solicited her reaction. For the next hour or so, during which time Detective Serpa’s activities were not confined solely to speaking with the defendant, there were discussions concerning the bullet. Defendant offered a number of possible explanations for the way in which it ended up in her handbag, but she ultimately expressed her doubt about the find. Detective Serpa remarked that Mrs. Slazinik had been present when the bullet was located, proposing that *361defendant call her mother for confirmation. Until this point, defendant had still not made any admissions. Accepting Detective Serpa’s recommendation, defendant telephoned her mother and talked with her in a language unfamiliar to Detective Serpa. After the call was concluded, Detective Serpa asked the defendant, “Well, now that you know that I was telling you the truth, what now?” Thereupon, defendant, putting her head down, responded, “I’ll tell you what happened. I did it, but first I want to see my mother.” Detective Serpa then prepared to advise defendant of her Miranda rights, but she insisted that she be taken to her mother. Believing that there would be no further communication between himself and the defendant until she met with her mother, Detective Serpa summoned Officer Montuori back to the precinct to drive the defendant home. Detective Hildebrandt remained behind in the apartment with Mrs. Slazinik. At that point, all conversation regarding the death of Vincent Eckes had ceased. Detective Serpa and Officer Montuori escorted defendant to her house, where she spoke privately with her mother for approximately 15 to 20 minutes. They then returned to the station house, as did Detective Hildebrandt.
Detective Serpa brought the defendant to the same room in which she had previously been interviewed and informed her of her constitutional rights by reading them from a form. The defendant asserted that she understood her rights but indicated her willingness to make a statement. Only then did questioning of the defendant resume. She conceded having shot Eckes in the park after the deceased had made certain verbal threats to her, as well as brandished a knife at her. The entire interrogation, which lasted for about 45 minutes, was conducted in normal tones. Defendant also agreed to be interviewed by an Assistant District Attorney and to show the officers where she had disposed of the gun. Although an initial search for the weapon was unsuccessful, the gun was eventually recovered during a second attempt. In addition, the defendant signed a consent form permitting the police to retrieve her uniform and shoes from her apartment.
While the District Attorney was being awaited, Detective Hildebrandt happened to enter the office where the *362defendant was sitting alone. The defendant inquired whether she ought to have a lawyer. Instead of replying, Detective Hildebrandt left the room and informed Detective Serpa of the defendant’s remark. Detective Serpa went in and told the defendant that the prosecutor would be there soon and that she should discuss the matter of an attorney with him. Shortly thereafter, the District Attorney arrived at the precinct. Since this particular station house did not possess video taping facilities, the defendant was moved to one that did. The prosecutor again advised the defendant of her rights, specifically bringing her attention to her earlier inquiry about a lawyer. Defendant, however, declared that she understood her rights and was disposed to make a statement without the presence of counsel. She then reiterated in more detail the confession she had made to Detective Serpa.
The defense version of the facts, as recounted by the defendant and her mother at the hearing, differed in a number of significant respects from that provided by the police witnesses. However, the court, in denying the motion to suppress, found the officers’ testimony to be credible and convincing beyond a reasonable doubt. According to the court, Mrs. Slazinik had freely and voluntarily consented to the officers’ entry into the apartment and to their examination of the defendant’s clothing and handbag. In the opinion of the court, the police contention regarding Mrs. Slazinik’s assertion as to joint use of the bag was more credible than her claim that she informed the officers that the bag belonged to the defendant. The court reasoned that even if Mrs. Slazinik did not have actual authority to agree to a search of the bag, her apparent authority to do so was sufficient to support the discovery of the bullet.
As to the defendant’s statements, the court held that the defendant was not in custody at the time that she exclaimed “I did it” after being advised that a bullet had been found in her handbag. The court noted that the defendant, who had come to the precinct voluntarily for the purpose of relating an exculpatory story about a fictitious black man, had herself initiated a concocted story, apparently intending to exonerate herself and mislead the police. She then agreed to Detective Serpa’s request that she examine mug *363shots, all the while continuing her deception and referring to this or that characteristic which the individual in the photograph had in common with the alleged killer. During this entire procedure, the defendant’s encounter with the police was entirely consistent with a witness reporting a crime, was extremely cordial and without the least indication of being anything other than entirely voluntary on her part.
Not until around 10:00 p.m., when Detective Serpa received the telephone call from Officer Montuori concerning the discovery of the bullet, was there any basis for the defendant’s being considered a suspect. Certainly, nothing in her account was inherently inconsistent with the facts as reported by the witnesses at the scene or the facts so far known to the police. While it may be true that after the call from Officer Montuori, the defendant’s status changed from that of a witness to a possible suspect, this does not mean that she was thereby not free to leave and was, consequently, in custody. The existence of the bullet alone (and that was still the only proof against the defendant since her bloodstained clothes was compatible with her original version of what had happened) was not sufficient evidence upon which to detain her. Nor does the defendant’s mere presence in a police station imply custody (People v Pugliese, 26 NY2d 478; and People v Yukl, 25 NY2d 585). The length of time during which she was at the precinct house, first as a witness and later as a suspect, can hardly be construed as transforming an otherwise noncustodial setting into a custodial one. (See People v Korsing, 71 AD2d 628.) In determining whether an individual was in custody prior to receiving his warnings, the standard is “not what the defendant thought, but rather what a reasonable man, innocent of any crime, would have thought had he been in the defendant’s position.” (People v Yukl, supra, p 589.) Here, there is, in addition, nothing to indicate that the defendant did not actually feel herself at liberty to walk out of the police station at any time prior to her admission.
Moreover, the hearing court appropriately concluded that defendant did not invoke her right to counsel by asking Detective Hildebrandt whether she ought to have a *364lawyer. When she made that inquiry, which was a request for advice rather than a clear and categorical demand for counsel (see People v Mandrachio, 79 AD2d 278, affd 55 NY2d 906) she was not undergoing any questioning. Subsequently, the District Attorney appeared and not only gave the defendant her Miranda rights but specifically raised the subject of her earlier statement about an attorney. The defendant, however, declared that she understood her rights and was willing to talk without a lawyer being present. Thus, there is ample support in the record for the court’s finding that the defendant was not in custody when she made her first admission, that she was then adequately informed of her constitutional rights, that she knowingly and voluntarily waived her right to counsel and that, therefore, her statements, as well as the gun, should not be suppressed.
Fein and Asch, JJ., concur with Bloom, J.; Sandler, J. P., concurs in part and dissents in part in an opinion; Milonas, J., dissents in an opinion.
Judgment, Supreme Court, New York County, rendered on September 11, 1981, reversed, on the law and the facts, the motion to suppress the defendant’s statements and gun granted, and the matter remanded for a new trial.